                 IN THE UNITED STATES DISTRICT C   RT
                      NORTHERN DISTRICT OF TEXAS           OCT - 5 2018
                          FORT WORTH DIVISION

BAY CITIES RECOVERY, INC.       §                   C\fyRK, U.S. DISTRICT COURT
D/B/A DIGITALDOG AUTO RECOVERY, §                             Deputy
                                  §
      Plaintiff/Counter-Defendant,§
                                  §
VS.                               §   NO. 4:18-CV-280-A
                                  §
DIGITAL RECOGNITION NETWORK,      §
INC.,                             §
                                  §
      Defendant/Counter-Plaintiff,§
      and Third-Party Plaintiff,  §
                                  §
vs.                               §
                                  §
LOCATION SERVICES, LLC,           §
                                  §
      Third-Party Defendant.      §

                    MEMORANDUM OPINION AND ORDER

      Came on for consideration the motions of plaintiff, Bay

Cities Recovery, Inc. d/b/a DigitalDog Auto Recovery, and third-

party defendant, Location Services, LLC, for summary judgment,

and the motion of defendant, Digital Recognition Network, Inc.,

for partial summary judgment. The court, having considered the

motions, the responses, the replies, the record, and applicable

authorities, finds that the motions of plaintiff and third-party

defendant should be denied and that defendant's motion should be

granted.
                                               I.

                                    Claims Asserted

    Plaintiff's operative pleading is its amended complaint filed

April 13, 2018. Doc.' 7. In it, plaintiff alleges:

    Plaintiff is a California repossession agency that recovers

vehicles from consumers who default on their automobile loans.

Doc. 7 ,   1. Since approximately 2010, plaintiff has used license

plate recognition ("LPR") technology made available by defendant

to help locate vehicles subject to repossession throughout the

State of California. Id. , 3. In March 2014, plaintiff signed a

license agreement with defendant                    (the "Agreement"), which

contained a one-year non-competition provision (the "Provision")

Id. , 4; Doc. 9, Ex. A. On April 11, 2018, plaintiff sent written

notice to defendant that it was terminating the Agreement,

effective May 11, 2018. Doc. 7 ,                   6. Plaintiff intends to work

with third-party defendant using different LPR technology to

conduct its business. Id. ,             7.

   Plaintiff seeks a declaratory judgment that the Provision is

unenforceable. Plaintiff also asserts a cause of action for

unfair competition under California law.

   On May 9, 2018, defendant filed its first amended

counterclaim against plaintiff and third-party defendant.


     1
     The "Doc.   "reference is to the number of the item on the docket in this action.

                                               2
Defendant asserts a cause of action against plaintiff for breach

of contract based on plaintiff's alleged breach of the Provision.

Defendant asserts a cause of action against third-party defendant

for tortious interference with contract for allegedly inducing

plaintiff to breach the Agreement. Doc. 18.

                               II.

                     Grounds of the Motions

   Plaintiff seeks judgment on both of its causes of action. It

also seeks judgment that defendant take nothing on its

counterclaim. Doc. 51.

   Third-party defendant seeks judgment that defendant take

nothing on its counterclaim (which is really a third-party claim)

against it for tortious interference with contract. Doc. 60.

   Defendant seeks judgment that plaintiff take nothing on its

causes of action for declaratory judgment and unfair competition.

It also seeks judgment on its counterclaim against plaintiff as

to liability for breach of contract and against third-party

defendant as to liability for tortious interference. Doc. 56.

                              III.

             Applicable Summary Judgment Principles

   Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the


                                3
movant is entitled to judgment as a matter of law.              Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986)

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."              Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)         ("A party

asserting that a fact                   is genuinely disputed must support

the assertion by                   citing to particular parts of materials in

the record          •   II )   '   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 597 (1986).              In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:


                                           4
       Where the record, including affidavits, interrogatories,
       admissions, and depositions could not, as a whole, lead a
       rational trier of fact to find for the nonmoving party,
       there is no issue for trial.

929 F.2d 1054, 1058              (5th Cir. 1991)

       The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of
       2
law.           Celotex Corp., 477 U.S. at 323.                 If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.

                                                 IV.

                                             Analysis

A.     Enforceability of the Provision

       With regard to non-competition, the Agreement provides:

       11.   Restrictions.
             (a) Non-Competition. As an inducement for
      [defendant] to enter into this Agreement, [plaintiff]
      agrees that during the term of this Agreement and the
      Restrictive Period, neither [plaintiff] nor . . . any
      Related Parties shall, directly or indirectly, engage or
      invest in, own, manage, operate, finance, control or
      participate in the ownership, management, operation,
      financing or control of, be employed by, associated with
      or in any manner connected with, or render services or
      advice or other aid to, or guarantee any obligation of,
      any person or entity engaged in or planning to become


           2
          ln Boeing Co. v. Shipman, 411F.2d365, 374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the court should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

                                                   5
       engaged in the business of using LPR technology and LPR
       data for the purpose of recovering vehicles sought for
       recovery within the financial, lending or insurance
       industries or assisting in debt collection efforts on
       behalf of municipalities and governmental entities.
       [Defendant] and [plaintiff] agree that this covenant is
       reasonable with respect to its duration and scope.

Doc. 9, Ex. A at 10. The "restrictive period" is a period of one

year immediately following termination of the Agreement. Id. at

4.

     A preliminary matter to be determined, and one that may be

dispositive of the claims asserted, is whether the Provision is

enforceable. And, that issue turns on which state's law is to be

applied. Because this action is before the court on the basis of

diversity of citizenship, the court applies the choice of law

rules of Texas, the forum state. Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496-97        (1941); Stuart v. Spademan, 772 F.2d

1185, 1195 (5th Cir. 1985)

       Texas recognizes the "party autonomy rule" whereby parties to

a contract can agree to be governed by the law of another state.

Exxon Mobil Corp. v. Drennen, 452 S.W.3d 319, 324        (Tex. 2014). In

that regard, it applies the Restatement        (Second) of Conflict of

Laws    ("Restatement")   §   187, which provides in pertinent part:

     (2) The law of the state chosen by the parties to govern
     their contractual rights and duties will be applied, even
     if the particular issue is one which the parties could
     not have resolved by an explicit provision in their
     agreement directed to that issue, unless either


                                       6
     (a) the chosen state has no substantial relationship to
     the parties or the transaction and there is no other
     reasonable basis for the parties' choice, or

      (b) application of the law of the chosen state would be
     contrary to a fundamental policy of a state which has a
     materially greater interest than the chosen state in
     the determination of the particular issue and which,
     under the rule of § 188, would be the state of
     applicable law in the absence of an effective choice of
     law by the parties.

Although "substantial relationship" is not defined, Texas holds

the parties to their choice when the state of the chosen law has

a sufficiently close relationship to the parties and the contract

as to make the parties' choice reasonable. Exxon Mobil, 452

S.W.3d at 325. This supports the rationale of   §   187 that "[p]rime

objectives of contract law are to protect the justified

expectations of the parties and to make it possible for them to

foretell with accuracy what will be their rights and

liabilities." Id. at 330 (quoting Restatement   §   187 cmt. e).

"Uniformity is a frequent goal of contracting           and parties

should be able to achieve that goal by choosing the applicable

law." Id.

   In this case, the parties to the Agreement chose to apply

Texas law. The Agreement provides:

     (b) Governing Law ... This Agreement will be governed by
   and construed under the laws of the State of Texas
   without regard to conflicts-of-laws principles that would
   require the application of any other law.




                                7
Doc. 9 at 16, 17(b). Texas courts regularly enforce choice of

law provisions unless the chosen law has no substantial

relationship with the parties or unless there is a state with a

materially greater interest in the dispute and applying the

chosen law would be against the fundamental policy of the state

with such materially greater interest. Blue Racer Midstream, LLC

v. Kelchner, Inc., No. 3:16-CV-3296-K, 2018 WL 993781, at *4

(N.D. Tex. Feb. 21, 2018). Thus, the burden is on plaintiff and

third-party defendant to show that the Provision upon which the

parties agreed should not be enforced.

   Here, Texas has a substantial relationship to the parties,

because defendant is a Texas citizen, having its principal place

of business here. Doc. 7 ,    11. Blue Racer, 2018 WL 993781, at *4;

Gator Apple, LLC v. Apple Tex. Rests., Inc., 442 S.W.3d 521, 533

(Tex. App.--Dallas 2014, pet. denied). And, Texas has a strong

interest in enforcing its residents' contracts. TransPerfect

Translations, Inc. v. Leslie, 594 F. Supp. 2d 742, 751 (S.D. Tex.

2009). In fact, enforcing non-competition agreements falls within

Texas' fundamental policy. McKissock, LLC v. Martin, 267 F. Supp.

3d 841, 851 (W.D. Tex. 2b16)

   Because the requirements of § 187(2) (a) are met, the court

considers the§ 187(2) (b)    factors to determine whether the

parties' choice of Texas law is enforceable. Exxon Mobil, 452


                                   8
S.W.3d at 325. This is a three-part test in which the court first

determines which state has the most significant relationship with

the parties and their transaction. If that state is Texas, the

court need not go further and the Texas choice of law provision

will apply. If that state is California, then the court must

determine whether California's interest is materially greater

than that of Texas. And, finally,           if California's interest is

materially greater than that of Texas, the court determines

whether application of Texas law would be contrary to a

fundamental policy of California. Id. at 326-27.

     The most significant relationship determination is made by

examining which state's law would apply under the rule of            §   188

of the Restatement in the absence of an effective choice of law

provision. Restatement       §   187 (2) (b). Section 188, in turn, refers

to the principles of     §   6 of the Restatement and says that the

contacts to be taken into account in applying the principles of

§   6 are   (a) the place of contracting,       (b) the place of

negotiation of the contract,         (c) the place of performance,       (d)

the location of the subject matter of the contract, and (e) the

domicile, residence, nationality, place of incorporation and

place of business of the parties. Thus, the court starts with the

contacts and then evaluates them in light of the principles




                                        9
enumerated in          §   6 of the Restatement. 3 Chesapeake Operating, Inc.

v. Nabors Drilling USA,                Inc., 94 S.W.3d 163, 170-77 (Tex. App.--

Houston [14th Dist.]              2002, no pet.). See also CMA-CGM (America),

Inc. v. Empire Truck Lines,                   Inc., 416 S.W.3d 495, 511-13                    (Tex.

App.--Houston [1st Dist.]                 2013, pet. denied); Panatrol Corp. v.

Emerson Elec. Co., 163 S.W.3d 183 (Tex. App.--San Antonio 2005,

pet. denied) (applying the same analysis).

      The place of performance of the Agreement lies in California

and Texas. The bulk of plaintiff's work in scanning license

plates is in California, but the information obtained thereby is

transmitted to defendant in Texas at its secure facility, where

information is compiled and analyzed before being disseminated.

The scanning is accomplished by plaintiff's use of equipment it

was required to purchase from defendant.' It is the analysis of

the information that makes it valuable. The subject matter of the

Agreement is a license to use certain computer software

maintained in Texas in connection with certain computer hardware.

The place of negotiation of the Agreement is of less importance



        3
          The parties have only undertaken half of the analysis, looking solely al the contacts listed in
Restatement § 188(2). The comt recognizes that the Fifth Circuit has indicated that a complete analysis
may not be necessary, Cardoni v. Prosperity Banls, 805 F.3d 573, 582-83 n.9 (5th Cir. 2015), but notes
that the Texas Supreme Comt did identify the principles of Restatement§ 6 as being part of the test.
DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 678-79 & n.2 (Tex. 1990). The court is not aware of any
authority preventing a complete analysis.
        4
          The fortuity that the equipment may have been shipped from California should not weigh as a
factor in favor of that state's contacts.

                                                   10
since the bulk of it appears to have been done by email. See

Restatement         §   188, cmt. e. Defendant's address for notices under

the Agreement is Fort Worth, Texas. The Agreement became

effective upon delivery of a signed counterpart of the signature

page to defendant. As stated, plaintiff is a California

corporation, incorporated and having its principal place of

business there. Defendant is incorporated in Delaware and has its

principal place of business in Texas. The balance of these

factors shows that Texas has the most significant relationship

with the Agreement, even without considering the Restatement                                        §   6

factors.       If the     §   6 factors were to be considered, the court

would reach the same conclusion. 5

       Even had there been a question of which state has the most

significant relationship, the evidence does not show that

California has a materially greater interest in the subject

matter of the Agreement than does Texas. In this regard,

plaintiff focuses on the fates of its employees, as though they

had individually entered into contracts with defendant, and how

unfair and against California policy it would be to enforce non-




        'In pa1iicular, Texas has an interest in enforcing the contracts between its citizens and others,
especially where paii of the performance occurs here. The protection of justified expectations is achieved
by application of Texas law, which is the law the parties agreed would apply. Certainty, predictability,
and uniformity of result are best achieved by application of Texas law. And, the law of the forum is more
easily determined.

                                                   11
compete agreements against them.' The fact is that the Agreement

is between two corporations and plaintiff's work in California is

but one part of an interstate system built on use of LPR

technology. The nerve center of that system is in Texas. As

plaintiff itself has shown, defendant is "not a repo company

   not a forwarder .                    [but] a data company." Doc. 62 at 198.

      Finally, the court notes that it is not persuaded that

enforcement of the Provision would violate a fundamental policy

of California in this context.' But, this is an issue the court

need not reach.

        The court next considers the enforceability of the Provision

under Texas law. The pertinent statute provides:

       [A] covenant not to compete is enforceable if it is
      ancillary to or part of an otherwise enforceable
      agreement at the time the agreement is made to the extent
      that it contains limitations as to time, geographical
      area, and scope of activity to be restrained that are
      reasonable and do not impose a greater restraint than is
      necessary to protect the goodwill or other business
      interest of the promisee.

Tex. Bus.       &   Com. Code§ 15.SO(a)                 (West 2011). The court

determines the enforceability of covenants not to compete as a



        'The implication that plaintiffs 84 employees will be harmed by enforcement of the provision is
belied by plaintiff's admission that apprnximately 90% of its vehicle recoveries come from methods
other than use of LPR technology. Doc. 52 at 6.
        7
         The cases cited by the paiiies appear to concern only the "employment agreement context." See,
~.  Scott v. Snelling & Snelling, Inc., 732 F. Supp. I 034, 1042 (N.D. Cal. 1990); Pollara v Radiant
Logistics. Inc., No. CV 12-344GAF(JEMx), 2014 WL 12585781, at *I (C.D. Cal. June 6,
2014)(California public policy protects the rights of individuals to practice their profession or trade).

                                                   12
matter of law. Merritt Hawkins & Assocs., LLC v. Gresham, 79 F.

Supp. 3d 625, 639   (N.D. Tex. 2015), aff'd, 861 F.3d 143      (5th Cir.

2017); Desantis, 793 S.W.2d at 682.

   Here, the Provision is part of an otherwise enforceable

agreement between plaintiff and defendant. That the provision

includes the representation and agreement of the parties that it

is "reasonable with respect to its duration and scope" is a

factor to be taken into account in assessing its enforceability.

Poole v. U.S. Money Reserve, Inc., No. 09-08-137CV, 2008 WL

4735602, at *8 (Tex. App.--Beaumont Oct. 30, 2008, no pet.). The

doctrine of equitable estoppel prevents a party from accepting

benefits of a transaction and later taking an inconsistent

position to avoid corresponding obligations or effects. Lozano v.

Ocwen Fed. Bank, FSB, 489 F.3d 636,   640   (5th Cir. 2007).

Plaintiff received the benefit of entering into the Agreement,

receiving a greater revenue share than under the earlier contract

with defendant. Further, plaintiff clearly understood the that it

would be limited from competing for one year, as it sought

unsuccessfully to eliminate the Provision from the new Agreement.

See, e.g., Doc. 62 at APP 200; Doc. 85 at APP 697. Plaintiff

should be bound by its agreement.

   The court is satisfied that a restrictive period of one year

is reasonable. Courts routinely uphold noncompetition agreements


                                 13
of more than one year. See, e.g., Merritt Hawkins, 79 F. Supp. 3d

at 640; Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d

644    (Tex. 2006). Defendant's business is nationwide'; hence the

lack of geographical scope in the Provision is not unreasonable.

Vais Arms,        Inc. v. Vais, 383 F.3d 287, 296 n. 20                          (5th Cir. 2004);

McKissock, LLC v, Martin, 267 F. Supp. 3d 841, 856-57                                    (W,D. Tex.

2016) . And,        the scope of the Provision is limited to •the

business of using LPR technology and LPR data for the purpose of

recovering vehicles sought for recovery." Doc. 9, Ex. A at 10.

According to plaintiff, over ninety percent of its repossessions

are made without using LPR technology. Doc. 75 at 427-29; Doc. 52

at 6. And, since termination of the Agreement, plaintiff is

recovering more vehicles than it did in 2017. Doc. 75 at 434-36.

B.    Plaintiff's Claims

      For the reasons discussed, supra, plaintiff is not entitled

to a declaration that the Provision is unenforceable. And,

because the plaintiff and defendant agreed that Texas law would

govern their Agreement, California unfair competition law does

not apply.




        8
       So is the business of third-party defendant, Doc. 92 at 207-08, with which plaintiff is "laying the
groundwork to a game-changing business model," Doc. 75 at 276, that is, a "new LPR program." Id. at
274.

                                                   14
C.   Defendant's Claims

     The elements of a breach of contract claim in Texas are:           (1)

existence of a valid contract,       (2) performance or tendered

performance by the plaintiff,       (3) breach of the contract by the

defendant, and (4) damages sustained by the plaintiff as a result

of the breach. Mullins v. TestAmerica, Inc.,            564 F.3d 386, 418

(5th Cir. 2009). Defendant has shown that plaintiff breached the

Agreement through its interactions with third-party defendant

both prior to termination of the Agreement and after. Plaintiff

does not dispute that it engaged in the conduct described.

Rather,   it says that it was "engaged in legitimate business

negotiations." Doc. 83 at 35. However, the evidence is to the

contrary. See Doc.    91 at 15-23.

     The elements of a claim for tortious interference are:           (1) a

contract subject to interference exists,         (2)    the act of

interference was willful and intentional,         (3)   the intentional act

proximately caused damage, and (4) actual damage or loss

occurred. Prudential Ins. Co. of Am. v. Fin. Review Servs.,

Inc. ,29 S.W.3d 74,   77    (Tex. 2000); Juliette Fowler Homes,      Inc. v.

Welch Assocs.,   Inc.,     793 S.W.2d 660, 664   (Tex. 1990). Again,

defendant has shown that third-party defendant willfully and

intentionally interfered with the Agreement between plaintiff and

defendant. Clearly, third-party defendant was aware of the terms


                                     15
of the Agreement as plaintiff insisted upon an indemnification

agreement before it would proceed with communications it knew

would violate the Agreement. See, e.g., Doc. 74 at App. 006, App.

080, App. 217; Doc. 75 at App. 449, App. 563.

                               v.
                              Order

   The court ORDERS that the motions of plaintiff and third-

party defendant for summary judgment be, and are hereby, denied.

   The court further ORDERS that defendant's motion for partial

summary judgment be, and is hereby, granted, and plaintiff's

liability for breach of contract by reason of its dealings with

third-party defendant be, and is hereby, established, and third-

party defendant's liability for tortious interference by

knowingly and intentionally participating with plaintiff to

violate the Agreement be, and is hereby, established.

   SIGNED October 5,




                               16
